EXHIBIT 10.1
 
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
 
THIS SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT (the “Agreement”), is made and
entered into as of June 19, 2002 by and between WORONOCO SAVINGS BANK (the
“Bank”), a Massachusetts-chartered savings bank, and CORNELIUS D. MAHONEY (the
“Executive”), a senior management employee of the Bank.
 
RECITALS
 
The Executive is a senior management employee of the Bank, and as such has
rendered and is expected to continue to render valuable services to the Bank.
The Board of Directors of the Bank desires for the Bank to provide the Executive
with supplemental retirement benefits in recognition of such services.
 
NOW, THEREFORE, the Bank and the Executive hereby mutually agree as follows:
 
Section 1.    Definitions.
 
When used herein, the words and phrases below shall have the meanings set forth,
unless a different meaning is clearly required by the context. Masculine
pronouns include feminine pronouns wherever used and vice versa.
 
“Beneficiary” means the person, persons or entity designated by the Executive
or, as provided in the Plan, to receive any benefits payable under the Section 4
of the Agreement.
 
“Board of Directors” means the Board of Directors of the Bank.
 
“Change in Control” means an event of a nature that: (i) would be required to be
reported in response to Item 1(a) of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”); or (ii) results in a Change in
Control of the Bank or the Company within the meaning of the Change in Bank
Control Act and the Rules and Regulations promulgated by the Federal Deposit
Insurance Corporation (“FDIC”) at 12 C.F.R. § 303.4(a) with respect to the Bank
and the Board of Governors of the Federal Reserve System (“FRB”) at 12 C.F.R. §
225.41(b) with respect to the Company, as in effect on the date hereof; or (iii)
results in a transaction requiring prior FRB approval under the Bank Holding
Company Act of 1956 and the regulations promulgated thereunder by the FRB at 12
C.F.R. § 225.11, as in effect on the date hereof except for the Company’s
acquisition of the Bank; or (iv) without limitation such a Change in Control
shall be deemed to have occurred at such time as (A) any “person” (as the term
is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Bank or the Company representing 20% or more
of the Bank’s or the Company’s outstanding securities except for any securities
of the Bank purchased by the Company in connection with the conversion of the
Bank to the stock form and any securities purchased by any tax qualified
employee benefit plan of the Bank; or (B) individuals who constitute the Board
of Directors on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least three-quarters of the directors comprising the Incumbent Board, or
whose nomination for election by the Company’s stockholders was approved by the
same





--------------------------------------------------------------------------------

Nominating Committee serving under an Incumbent Board, shall be, for purposes of
this clause (B), considered as though he were a member of the Incumbent Board;
or (C) a plan of reorganization, merger, consolidation, sale of all or
substantially all the assets of the Bank or the Company or similar transaction
occurs in which the Bank or Company is not the resulting entity; or (D)
solicitations of shareholders of the Company, by someone other than the current
management of the Company, seeking stockholder approval of a plan of
reorganization, merger or consolidation of the Company or Bank or similar
transaction with one or more corporations as a result of which the outstanding
shares of the class of securities then subject to the plan or transaction are
exchanged for or converted into cash or property or securities not issued by the
Bank or the Company shall be distributed; or (E) a tender offer is made for 20%
or more of the voting securities of the Bank or the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” means Woronoco Bancorp, Inc., a Delaware corporation.
 
“Disability” means any physical or mental injury or disease of a permanent
nature which renders the Executive incapable of meeting the requirements of the
employment or service performed by the Executive immediately prior to the
commencement of such disability. The determination of whether a Participant is
disabled shall be made by the Board of Directors in its sole and absolute
discretion.
 
“Final Average Compensation” means the average of the annual base salary of the
Executive for the three (3) full calendar years within the final five (5) full
calendar years of his employment which will produce the highest average. For
purposes of this definition, the Executive’s base salary shall include any
salary reduction amounts which the Executive elects to have contributed with
respect to him to a qualified cash or deferred arrangement under Section 401(k)
of the Code, to a cafeteria plan under Section 125 of the Code, or to any
similar plan or arrangement and such amounts shall be deemed received at the
time the Executive would have received them but for the deferral of such
amounts.
 
“Good Reason” means, the Executive’s voluntary termination of employment after
the occurrence of one or more of the following (without the Executive’s prior
written consent):
 
(a)  Failure to reappoint the Executive as President and Chief Executive
Officer,
 
(b)  A material change in the Executive’s function, duties, or responsibilities
with the Bank or the Company that would cause the Executive’s position(s) to
become one of lesser responsibility, importance, or scope from the position and
attributes thereof described in Section 1 of this Agreement,
 
(c)  A relocation of the Executive’s principal place of employment by more than
25 miles from its location at the effective date of this Agreement, or
 
(d)  A material reduction in the benefits and perquisites provided to the
Executive from those being provided as of the effective date of this Agreement.
 
“Just Cause” means termination of employment because of the Executive’s personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or material breach of any provision of any employment agreement
between the Executive and the Bank, the Company or any affiliate of the Company.





--------------------------------------------------------------------------------

 
“Retirement Date” means the effective date of the Executive’s termination of
employment (other than for Just Cause) as an employee of the Bank, the Company
or an affiliate of the Company at or after attaining age sixty-five (65).
 
“Other Retirement Benefits” means (i) the annual annuity equivalent of the
non-discretionary contribution made by the Bank to the Woronoco 401(k) Plan
beginning in 2001, which contribution shall equal 3% of the Executive’s
compensation (as determined under the 401(k) Plan); (ii) the annual pension
benefit earned from SBERA through the date of termination, (iii) fifty percent
(50%) of the Executive’s Primary Social Security Benefit; and (iv) the annual
annuity equivalent of the split-dollar life insurance agreement entered into by
the Executive and the Bank in 1995. For purpose of clause (i) the term “annuity
equivalent” shall mean the hypothetical account balance the Executive would have
accrued at his Retirement Date had the non-discretionary 3% contribution made by
the Bank to the 401(k) plan earned a 6% fixed rate of return. For purposes of
clause (ii), the annual pension benefit shall be determined in accordance with
the Schedule A, as attached to this Agreement. Factors consistent with the
requirements of Section 417(e) of the Code shall be used in converting the
Executive’s Other Retirement Benefits from a lump sum value to an annuity for
purposes of determining the benefit under Section 2(a) of this Agreement.
 
“Supplemental Benefit” means the benefit payable to the Executive under this
Agreement.
 
“Year of Service” means each twelve (12) month period of the Executive’s
employment with the Bank, the Company or any affiliate of the Company, beginning
on the Executive’s hire date and determined without regard to hours of service
during such period.
 
Section 2.  Termination of Employment on a Retirement Date.
 
(a)  Upon the Executive’s termination of employment on a Retirement Date, the
Executive shall receive an annual Supplemental Benefit equal to the difference
between (i) and (ii), multiplied by (iii), where:
 
(i)  equals seventy-five percent (75%) of the Executive’s Final Average
Compensation;
 
(ii)  equals the amounts payable annually from the Executive’s Other Retirement
Benefits; and
 
(iii)  equals the Executive’s Years of Service (up to a maximum of 20 years)
divided by twenty (20).
 
(b)  Subject to Section 6 of this Agreement, payment of the Supplemental Benefit
shall commence on the first day of the month next following the Executive’s
Retirement Date and continue annually from such date for 20 years.
 
Section 3.  Termination of Employment Prior to a Retirement Date
 
(a)  Except as provided in this Section 3, in the event of the Executive’s
termination of employment prior to a Retirement Date, other than by reason of
his death, Disability, Good Reason, or on or after the effective date of a
Change in Control, no Supplemental Benefit shall be payable to the Executive.
 
(b)  In the event of the Executive’s voluntary termination of employment prior
to a Retirement Date other than by reason of his death, Disability, Good Reason
or on or after the effective date of a Change in Control, if the Executive has
attained age 55 as of the effective date of his termination of employment,





--------------------------------------------------------------------------------

then the Executive shall receive a Supplemental Benefit determined in accordance
with and payable under Section 2 of this Agreement, except that the Supplemental
Benefit described in Section 2(a) shall be reduced by six percent (6%) for each
full year by which the Executive’s date of termination precedes the Executive’s
62nd birthday.
 
(c)  In the event of the Executive’s termination of employment prior to a
Retirement Date by reason of his death or Disability, the Executive or the
Executive’s Beneficiary, as the case may be, shall receive a Supplemental
Benefit determined in accordance with and payable under Section 2 of this
Agreement, as if his date of termination of employment were his Retirement Date.
 
(d)  In the event of the Executive’s termination of employment prior to a
Retirement Date on or after the effective date of a Change in Control or for
Good Reason, the Executive shall receive a Supplemental Benefit determined in
accordance with and payable under Section 2 of this Agreement; provided,
however, that the Executive’s Years of Service shall equal the years of service
the Executive would have earned at age 65 and the Executive’s Final Average
Compensation shall be determined by projecting the Executive’s compensation
through age 65, assuming an annual increase in compensation of five percent
(5%). At the election of the Executive submitted in writing to the Board of
Directors not later than ninety (90) days prior to the effective date of the
Change in Control, the Executive’s Supplemental Benefit shall be payable (i) as
provided in Section 2 of this Agreement, (ii) commencing on a date specified by
the Executive, or (iii) in the form of a lump sum distribution as provided in
Section 5 of this Agreement.
 
Section 4.    Death Benefits.
 
4.1  Beneficiary Designation.    The Executive shall have the right, at any
time, to designate any person or persons as his Beneficiary or Beneficiaries
(both principal as well as contingent) to whom payment under this Agreement
shall be paid in the event of his death prior to complete distribution of the
Supplemental Benefit due him under the Agreement. Any designation of a
Beneficiary shall be made in a written instrument filed with the Company and
shall be effective only when received in writing by the Company.
 
4.2  Change of Beneficiary.    Any Beneficiary designation may be changed by the
Executive by the written filing of such change on a form prescribed by the
Company. The filing of a new Beneficiary designation form will cancel all
Beneficiary designations previously filed.
 
4.3  No Beneficiary Designation.    If the Executive fails to designate a
Beneficiary as provided above, or if all designated Beneficiaries predecease the
Executive, then the Executive’s designated Beneficiary shall be deemed to be the
person or persons surviving him in the first of the following classes in which
there is a survivor, share and share alike:
 
(a)  The surviving spouse;
 
(b)  The Executive’s children, except that if any of the children predecease the
Executive but leave issue surviving, then such issue shall take by right of
representation the share their parent would have taken if living;
 
(c)  The Executive’s estate.
 
4.4  Payments Upon Death.    Upon the death of the Executive, the Bank shall pay
to the Executive’s





--------------------------------------------------------------------------------

Beneficiary an amount determined as follows:
 
(a)  If the Executive dies after benefit payments have commenced to him under
the Agreement, then the Executive’s Beneficiary shall receive the same payments
that would have been made to the Executive had he survived until the last
payment due to him was paid. If the Executive dies leaving more than one
Beneficiary, the total payments made to the Beneficiaries shall equal, but not
exceed, in the aggregate, the payments that would have been made to the
Executive had he not died.
 
(b)  If the Executive dies prior the commencement of benefit payments under this
Agreement and the Beneficiary becomes entitled to a benefit under Section 3(c)
of this Agreement, then the Executive’s Beneficiary shall receive the payments
that would have been made to the Executive had his date of death been his
Retirement Date and had he survived until the last payment due to him was paid.
If the Executive dies leaving more than one Beneficiary, the total payments made
to the Beneficiaries shall equal, but not exceed, in the aggregate, the payments
that would have been made to the Executive had he not died.
 
Section 5.    Optional Forms of Payment.
 
Notwithstanding any provision of this Agreement to the contrary, the present
value of the sum of the Supplemental Benefit and the benefit to a Beneficiary
(if any) may, at the request of the Executive and only with the consent of the
Board of Directors, or at the request of the surviving Beneficiary and only with
the consent of the Board of Directors, be payable in cash in a lump sum within
ninety (90) days following the date the benefits otherwise become payable under
this Agreement. Such present value shall be the actuarial equivalent of the
Supplemental Benefit (if any) determined by reference to reasonable actuarial
factors consistent with the requirements of Section 417(e) of the Code. The
request for a lump sum distribution must be filed by the Executive with the
Board of Directors at least thirty (30) days prior to the scheduled date of a
benefit payment. Such consent shall be in writing on a form provided by the
Board of Directors.
 
Section 6.    Termination for Cause.
 
Notwithstanding any provision of this Agreement to the contrary, no Supplemental
Benefit shall be payable hereunder in the event of the Executive’s termination
for Just Cause.
 
Section 7.  Miscellaneous.
 
(a)  The Supplemental Benefit shall cease to be paid to the Executive (and
rights to any benefit to a Beneficiary shall terminate) if the Executive
discloses material confidential information or trade secrets concerning the
Bank, the Company or any of their subsidiaries without the consent of the Bank
or the Company, or if the Executive engages in any activity that is materially
damaging to the Bank or the Company. The Board of Directors shall have authority
to cease payments under this paragraph (a), and the determination of the Board
of Directors shall be final and conclusive. Upon the request of the Executive,
the Board of Directors may grant an advance opinion as to whether a proposed
activity would violate the provisions of this paragraph (a).
 
(b)  Nothing in this Agreement shall be construed as giving the Executive the
right to be retained in the employ of the Bank or any subsidiary of the Bank at
all or for any specified period in any particular position, or any right to any
payment whatsoever except to the extent provided for by this Agreement.





--------------------------------------------------------------------------------

(c)  Notwithstanding any other provisions hereof, if any person entitled to
receive payments hereunder (the “recipient”) shall be physically or mentally or
legally incapable of receiving or acknowledging receipt of such payment, the
Bank, upon the receipt of satisfactory evidence that another person or
institution is maintaining the recipient and that no guardian or committee has
been appointed for the recipient, may cause such payment to be made to such
person or institution so maintaining the recipient.
 
(d)  Nothing in this Agreement and no action taken pursuant to the provisions of
this Agreement shall create or shall be construed as creating a trust of any
kind, or a fiduciary relationship between the Bank and the Executive or any
other person. Any amounts which are or may be set aside hereunder shall continue
for all purposes to be a part of the general funds of the Bank, and no person
other than the Bank shall, by virtue of the provisions of this Agreement, have
any interest in such funds. To the extent that any person acquires a right to
receive payments from the Bank hereunder, such right shall be no greater than
the right of any unsecured general creditor of the Bank.
 
(e)  The benefits payable under this Agreement may not be assigned by the
Executive or any other person nor anticipated in any way.
 
(f)  This Agreement may not be amended, altered or modified, except by a written
instrument signed by the parties hereto, or their respective successors or
assigns.
 
(g)  This Agreement shall be governed by and construed in accordance with the
laws of Massachusetts, to the extent not preempted by applicable federal law.
 
(h)  All notices hereunder shall be in writing and deemed properly given if
delivered by hand and receipted or if mailed by registered mail, return receipt
requested. Notices to the Bank shall be directed to the Secretary of the Bank.
Notices to the Executive shall be directed to his last known address. Notice may
not be provided by e-mail.
 
(i)  This Agreement shall be binding upon the Executive, the Bank and their
successors and assigns.
 
Section 8.    Administration.
 
(a)  This Agreement shall be administered by the Board of Directors. The Board
of Directors shall interpret this Agreement, establish regulations to further
the purposes of this Agreement and take any other action necessary to the proper
operation of this Agreement. Prior to paying any benefit under this Agreement,
the Board of Directors may require the Executive or his Beneficiary to provide
such information or material as the Bank, in its sole discretion, shall deem
necessary for it to make any determination it may be required to make under this
Agreement.
 
(b)  If for any reason a benefit payable under this Agreement is not paid when
due, the Executive or his Beneficiary may file a written claim with the Board of
Directors. If the claim is denied or no response is received within forty-five
(45) days after the date on which the claim was filed with the Board of
Directors (in which case the claim will be deemed to have been denied), the
Executive or his Beneficiary may appeal the denial to the Board of Directors
within sixty (60) days of receipt of written notification of the denial or the
end of the forty-five day period, whichever occurs first. In pursuing an appeal,
the Executive or his Beneficiary may request that the Board of Directors review
the denial, may review pertinent documents, and may submit issues and documents
in writing to the Board of



--------------------------------------------------------------------------------

Directors. A decision on appeal will be made within thirty (30) days after the
appeal is made, unless special circumstances require the Board of Directors to
extend the period for another thirty (30) days.
 
(c)  The Board of Directors may appoint one or more persons to act as
administrator and delegate its administrative responsibilities to such
administrator.
 
(d)  It is acknowledged by the Bank that the procedures set forth in Section
8(b) are not the exclusive remedy available to the Executive or his
beneficiaries in the event of a dispute over the interpretation of this
Agreement.
 
IN WITNESS WHEREOF, this Agreement has been executed in behalf of the Bank by
its duly authorized officers and by the Executive as of the day and year first
above stated.
 
Witness:
         
WORONOCO SAVINGS BANK
/S/    TERRY J. BENNETT        

--------------------------------------------------------------------------------

         
By:
  
/S/    D. JEFFREY TEMPLETON

--------------------------------------------------------------------------------

                
Personnel and Compensation Committee—
Chairman For the Board of Directors

Witness:
           
/S/    TERRY J. BENNETT        

--------------------------------------------------------------------------------

         
By:
  
/S/    CORNELIUS D. MAHONEY

--------------------------------------------------------------------------------

                
Executive